DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-10 filed on 8/22/2019 have been reviewed and considered by this office action. 

Priority
	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2018-0108051, filed on 9/11/2018.
Information Disclosure Statement
	The information disclosure statement filed on 8/22/2019 has been reviewed and considered by this office action. 

Drawings
	The drawings filed on 8/22/2019 have been reviewed and are considered acceptable.

Specification
	The specification filed on 8/22/2019 has been reviewed and is considered acceptable. 

Claim Objections
Claim 1 is objected to because of the following informalities:  In the last limitation, line 20, there appears to be a missing word “from” that needs to be added to the claim. In particular the claim should “…wherein a number of the recognized one or more state items and the recognized one or more control items are different from each other depending on the determined IOT device.”  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 

The generic placeholder, “communication unit” followed by the functional language, “configured to” in claim 7.
The generic placeholder, “storage unit” followed by the functional language, “configured to” in claim 7.
The generic placeholder, “control unit” followed by the functional language, “configured to” in claims 7 and 8.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Per the specification, the “communication unit” is best defined in paragraph [0062] and is described as transmitting and receiving data over a wired or wireless lane interface included in the unit thus providing sufficient structure.
Per the specification, the “storage unit” is best defined in paragraph [0063] and is described as being volatile memory, nonvolatile memory, and/or high capacity storage medium such as a hard disk thus providing sufficient structure.
Per the specification, the “control unit” is best defined in paragraph [0078] and is described as including one or more processors, CPUs, or MPUs thus citing sufficient structure. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zimmerman et al. (US PGPUB 20170005820).

Regarding Claim 1; Zimmerman teaches; A method of controlling an Internet of Thing (IOT) device, comprising: (Zimmerman; at least Abstract; discloses a method and system for allowing a user to establish connection and control a plurality of an internet of things devices)
receiving, by a cloud server, a device identifier (ID) extracted from an image code recognized by a mobile terminal; (Zimmerman; at least paragraphs [0114]-[0115] and [0230]; disclose wherein a user scans a QR code containing unique identification information about a IOT device using a mobile terminal and sends that information to a cloud service (server))
determining, by the cloud server, an IOT device corresponding to the received device ID among a plurality of IOT devices capable of being connected to a wide area network and; (Zimmerman; at least paragraph [0230]; disclose wherein the method includes registering the device and stores the information in a device management database along with a plurality of devices also connected to the network)
recognizing, by the cloud server, one or more state items and one or more control items corresponding to the determined IOT device; (Zimmerman; at least Figs. 25 and 27; paragraphs [0228] and [0234]-[0235]; disclose wherein the method includes once a device has been registered and the unique ID stored within a device database, determining control and status items associated with the device to be displayed on a user’s device)
and transmitting, by the cloud server, state information comprising one or more state items of the determined IOT device and control state information comprising one or more control items capable of controlling the determined IOT device and indicative of a current control state to the mobile terminal, (Zimmerman; at least Fig. 25; paragraphs [0228]-[0229]; disclose wherein the method includes transmitting data indicative of control and state functions of a device stored within an IOT device database contained in the IOT cloud service associated with a user profile to the user’s device)
wherein a number of the recognized one or more state items and the recognized one or more control items are different each other depending on the determined IOT device. (Zimmerman; at least paragraph [0224]; disclose wherein the state items or control items are different per device as provided 

Regarding Claim 4; Zimmerman teaches; The method of claim 1, further comprising: receiving, by the cloud server, state data corresponding 40to the state item from each of the plurality of IOT devices to which the cloud server is connected; (Zimmerman; at least paragraph [0224]; disclose wherein the IOT cloud server periodically queries each IOT device connected to the server to determine state and control data associated with each device)
and configuring, by the cloud server, each of the received state data in a state item of a device object of the IOT device, wherein the state information transmitted to the mobile terminal comprises a state item changed using the state data from the IOT device. (Zimmerman; at least [0225]; disclose wherein the method includes monitoring and updating state information for each IOT device which is stored in a IOT device database and wherein that state information is provided to be displayed to a user’s device).

Regarding Claim 5; Zimmerman teaches; The method of claim 1, further comprising: 
receiving, by the cloud server, a control request comprising a control item ID and control data from the mobile terminal; (Zimmerman; at least paragraph [0225]; disclose wherein a user sends a control request from a mobile app to adjust a thermostat to a cloud service (server))
transmitting, by the cloud server, a device control request, corresponding to the control data, to an IOT device connected to the mobile terminal; (Zimmerman; at least paragraph [0225]; disclose wherein the cloud service sends the a control command to change the temperature of the IOT device in response to the received request)
and changing a control item of a device object of the IOT device in response to a control response received from the IOT device, wherein the control state information transmitted to the mobile terminal comprises a control item changed according to a response from the IOT device. (Zimmerman; disclose wherein the thermostat temperature is adjusted and the information is updated in the IOT device database which is then updated and provided to the user’s mobile device to reflect the control change).

Regarding Claim 7; Zimmerman teaches; A cloud server, comprising: 
a communication unit configured to transmit and receive data over a wide area network; (Zimmerman; at least Fig. 24; paragraph [0224]; disclose a IOT device management logic (communication unit) for sending and receiving data over a wide area network)
a storage unit configured to store a plurality of device objects corresponding to a plurality of Internet of Things (IOT) devices capable of being connected through the wide area network; (Zimmerman; at least Fig. 24; paragraph [0225]; disclose a IOT device databased that stores all information regarding a plurality of connected IOT devices associated with a user)
and a control unit configured to receive a device identifier (ID) extracted from an image code recognized by a mobile terminal over the communication unit, determine an IOT device corresponding to the received device ID using the plurality of device objects, and recognize one or more state items and one or more control items corresponding to the determined IOT device, (Zimmerman; at least Fig. 25; paragraphs [228]-[230]; disclose wherein the IOT cloud service (control unit) receives device IDs extracted from a QR codes captured by a mobile terminal from each device and determines and displays unique state and control items associated with each device based on the scanned information)
wherein the control unit configures state information comprising the one or more state items of the determined IOT device and control state information comprising the one or more control items capable of controlling the determined IOT 42device and indicative of a current control state, and transmits the state information and the control state information to the mobile terminal through the communication unit, (Zimmerman; at least Fig. 25; paragraphs [0228]-[0230]; disclose wherein the IOT cloud service configures various state and control information for each device and displays the respective control and state information on a user’s mobile device)
and a number of the recognized one or more state items and the recognized one or more control items are different each other depending on the determined IOT device. (Zimmerman; at least paragraph [0224]; disclose wherein the state items or control items are different per device as provided in the example wherein a thermostat provides temperature information and control and a security alarm provides alert triggers).

Regarding Claim 9; Zimmerman teaches; A system for controlling an Internet of Things 43(IOT) device, comprising: a cloud server of claim 7; (Zimmerman; see rejection for claim 7)
and a plurality of IOT devices connected to the cloud server over a wide area network, wherein the control unit of the cloud server is configured to: (Zimmerman; at least Fig. 24; paragraph [0224]; disclose a system in which a plurality of IOT devices are connected to a cloud service (server))
receive a control request, comprising a control item identifier (ID) and control data, from the mobile terminal through the communication unit, (Zimmerman; at least paragraph [0225] and [0230]; disclose wherein the user submits a control request for a thermostat and wherein in order for the request to occur, the device must be registered with a unique ID)
transmit a device control request, corresponding to the control data, to a connected IOT device among the plurality of IOT devices based on the device ID received from the mobile terminal through the communication unit, and change a control item of a device object of the IOT device according to a control response received from the IOT device through the communication unit, 
and wherein the control state information transmitted to the mobile terminal comprises a control item changed according to a response from the IOT device. (Zimmerman; at least Fig. 25; paragraph [0225]; disclose wherein the system stores the updated control information in a IOT device database and provides the updated control information to the user via the mobile app).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman et al. (US PGPUB 20170005820) in view of Whelihan (US PGPUB 20130026220).

Regarding Claim 2; Zimmerman teaches; The method of claim 1, wherein: 
the image code is a quick response (QR) code, (Zimmerman; at least paragraph [0230]; discloser wherein the image code is a QR code).
Zimmerman appears to be silent on; 39the device ID is a MAC address, 
and one or more state icon images corresponding to the one or more state items of the state information and one or more control icon images corresponding to the one or more control items of the control state information overlap an image captured by the mobile terminal and are displayed.
However, Whelihan teaches; the device ID is a MAC address, (Whelihan; at least paragraphs [0003] and [0006]; disclose a system and method for capturing an image of a QR code containing information associated with a piece of equipment including a MAC address)
and one or more state icon images corresponding to the one or more state items of the state information and one or more control icon images corresponding to the one or more control items of the control state information overlap an image captured by the mobile terminal and are displayed. (Whelihan; at least Fig. 3B; paragraph [0004]; disclose wherein the method includes superimposing (overlapping) the state/control icon over the image captured by the mobile terminal).
The combination of Zimmerman and Whelihan are analogous art because they are from the same field of endeavor or similar problem solving area, of monitoring and control using image scanning.
It would have been obvious to one of ordinary skill of the art before the effective filing date to have incorporated the teachings of the known method of including a MAC address associated with a .

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman et al. (US PGPUB 20170005820) in view of Riedl (US PGPUB 20170351504).

Regarding Claim 3; Zimmerman teaches all the limitations of claim 1.
Zimmerman appears to be silent on; receiving, by the cloud server, a labeling registration request for labeling a state item and a control item from the mobile terminal; 
and configuring, by the cloud server, a name of the state item of the determined IOT device as a labeling state name of the labeling registration request and configuring a name of the control item of the determined IOT device as a labeling control name of the labeling registration request, 
wherein the state information comprises the labeling state name of the state item, the control state information comprises the labeling control name of the control item, and the state information comprising the labeling state name and the control state information comprising the labeling control name are displayed on a display of the mobile terminal.
However, Riedl teaches receiving, by the cloud server, a labeling registration request for labeling a state item and a control item from the mobile terminal; (Riedl; at least Fig. 31b; paragraphs [0261]-[0262] and [0265]; disclose a method for a user to use a mobile app to communicate with a IOT 
and configuring, by the cloud server, a name of the state item of the determined IOT device as a labeling state name of the labeling registration request and configuring a name of the control item of the determined IOT device as a labeling control name of the labeling registration request, (Riedl; at least Fig. 31b; paragraphs [0261]-[0262] and [0265]; disclose wherein the IOT service processes the attribute naming updates performed by the user)
wherein the state information comprises the labeling state name of the state item, the control state information comprises the labeling control name of the control item, and the state information comprising the labeling state name and the control state information comprising the labeling control name are displayed on a display of the mobile terminal. (Riedl; at least Fig. 31b; paragraphs [0261]-[0262] and [0265]; disclose wherein once the IOT service processes the changes and the user updates the app, displays the updated names provided to the attributes by the user).
The combination of Zimmerman and Riedl are analogous art because they are from the same field of endeavor or similar problem solving area, of monitoring and control using image scanning.
It would have been obvious to one of ordinary skill of the art before the effective filing date to have incorporated the teachings of the known method of updating attribute names as taught by Riedl with the known system of an image monitoring and control system as taught by Zimmerman to achieve the known result of custom named attributes in a monitoring and control application. One would be motivated to combine the cited art of reference in order to provide a pre-designed platform readily available for developers and users to modify and IOT application as taught by Riedl (paragraph [0023]).

Regarding Claim 8; Zimmerman teaches all the limitations of claim 7.
the control unit is configured to receive a labeling registration request for labeling a state item and a control item from the mobile terminal through the communication unit, configure a name of a state item of a device object, corresponding to the determined IOT device, as a labeling state name of the labeling registration request, and configure a name of the control item as a labeling control name of the labeling registration request, (Riedl; at least Figs. 27 and 31b; paragraphs [0261]-[0262] and [0265]; disclose wherein an IOT cloud service API is configured to receive an attribute name change request from a user to change a label of a control/state attribute associated with an IOT device owned by the user)
and wherein the state information comprises the labeling state name of the state item, the control state information comprises the labeling control name of the control item, and the state information comprising the labeling state name and the control state information comprising the labeling control name are displayed on a display of the mobile terminal. (Riedl; at least Fig. 31b; paragraphs [0261]-[0262] and [0265]; disclose wherein once the IOT service processes the changes and the user updates the app, displays the updated names provided to the attributes by the user).
The combination of Zimmerman and Riedl are analogous art because they are from the same field of endeavor or similar problem solving area, of monitoring and control using image scanning.
It would have been obvious to one of ordinary skill of the art before the effective filing date to have incorporated the teachings of the known method of updating attribute names as taught by Riedl with the known system of an image monitoring and control system as taught by Zimmerman to achieve the known result of custom named attributes in a monitoring and control application. One would be motivated to combine the cited art of reference in order to provide a pre-designed platform readily available for developers and users to modify and IOT application as taught by Riedl (paragraph [0023]).

s 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman et al. (US PGPUB 20170005820) in view of Verma et al. (US PGPUB 20170230461).

Regarding Claim 6; Zimmerman teaches all the limitations of claim 5.
Zimmerman appears to be silent on; the control item of the control state information 41comprises control type data capable of specifying a control range, and the control data included in the control request is determined from an input for a control icon image differently displayed in the mobile terminal for each control type within a control range configurable based on a control type. 
However, Verma teaches; the control item of the control state information 41comprises control type data capable of specifying a control range, and the control data included in the control request is determined from an input for a control icon image differently displayed in the mobile terminal for each control type within a control range configurable based on a control type. (Verma; at least Figs. 8 and 9A; paragraphs [0078]-[0079] and [0093]; disclose a system and method for generating a graphical display to control and monitor an IOT environment in which the display includes unique icon for a device with a control range (i.e. the oven or refrigerator temperature control))
The combination of Zimmerman and Verma are analogous art because they are from the same field of endeavor or similar problem solving area, of monitoring and control using image scanning.
It would have been obvious to one of ordinary skill of the art before the effective filing date to have incorporated the teachings of the known method of including unique control icons for control function that include a range as taught by Riedl with the known system of an image monitoring and control system as taught by Zimmerman to achieve the known result of efficient monitor and control of IOT device. One would be motivated to combine the cited art of reference in order to provide a well defined and reliable communication interface for controlling and IOT environment as taught by Verma (paragraph [0006]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W CARTER whose telephone number is (469)295-9262.  The examiner can normally be reached on 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER W CARTER/Examiner, Art Unit 2117